Citation Nr: 0123974	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-17 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 28 to May 7, 
1974.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for major depression and a personality disorder.  
In February 2000, the Board denied the claim for service 
connection for major depression as not well grounded and the 
claim for service connection for a personality disorder as 
having no legal merit.

The veteran then appealed the February 2000 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  He also appointed Eric C. 
Conn, attorney, to represent him before the Court.  In a 
December 2000 order, the Court granted a joint motion of the 
parties to vacate the February 2000 Board decision regarding 
service connection for major depression and to remand this 
claim for readjudication, and to dismiss the appeal of the 
claim for service connection for a personality disorder.  The 
case was thereafter returned to the Board.

In a February 2001 letter, the Board asked the veteran's 
attorney whether he would represent the veteran before VA.  A 
reply was not received to the February 2001 letter, and in a 
June 2001 letter, the Board notified the veteran that he had 
no recognized representative before VA and of his right to 
submit additional argument and or evidence.  In August 2001, 
a VA Form 21-22, authorizing the American Legion to represent 
the veteran before VA was received.  The representative 
submitted a written argument dated in August 2001.


REMAND

Copies of the December 2000 joint remand of the parties and 
the December 2000 Court order, and the August 2001 written 
argument of the representative have been placed in the 
veteran's claims folder.  After review of the record and 
Court instructions, it is the determination of the Board that 
additional evidentiary development and adjudicative action is 
required, as detailed below.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107) (West Supp. 2001) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were published 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  In this case, there is additional VA duty to 
assist the veteran in the development of his claim for 
service connection for major depression and to adjudicate 
this claim on the merits.

The RO should notify the veteran of the evidence needed to 
substantiate his claim for service connection for major 
depression.  He should be advised to submit any evidence 
showing the presence of this condition in service or evidence 
linking the claimed disability to an incident of service.  
The RO should assist him in obtaining any relevant evidence.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation or 
treatment for psychiatric problems since 
service.  Names and addresses of the 
medical providers, and dates of 
evaluations and treatment, should be 
listed, as well as any specific 
information with regard to any evidence 
linking the claimed disability to any 
incident of service.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in the VCAA and the regulatory 
revisions in 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)) are completed.

3.  After the above development, the RO 
should adjudicate the claim for service 
connection for major depression on the 
merits.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative.  They should 
be afforded the opportunity to respond to 
the supplemental statement of the case 
before the file is returned to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




